y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00725-CV

              NORMIE BROWN AND DERRICK BROWN, Appellants

                                            V.
    BANK OF AMERICA, N.A., U.S. BANK NATIONAL ASSOCIATION, AS
SUCCESSOR TRUSTEE TO BANK OF AMERICA, N.A. AS SUCCESSOR BY MERGER TO
   LASALLE BANK, N.A., AS TRUSTEE FOR MERRILL LYNCH FIRST FRANKLIN
  MORTGAGE LOAN TRUST, MORTGAGE LOAN ASSET-BACKED CERTIFICATES,
       SERIES 2007-1, AND NATIONSTAR MORTGAGE LLC, Appellees

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-52210).


TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 13th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on August 1, 2014. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                   The Court orders that the appellants, Normie Brown
             and Derrick Brown, pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered August 13, 2015.

              Panel consists of Justices Jennings, Bland, and Brown.
              Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT